                        n
               Case 5:18-cr-00550-LHK Document 1 Filed 11/08/18 Page 1 of 9
                        U      X'UWWW                                   NC
               UNITED STATES DISTRICT COURT

                NORTHERN DISTRICT OF CALIFORNIA

                               SAN JOSE DIVISION
                   THE UNITED STATES OF AMERICA
                                             vs

                                SALIL PARULEKAR


                                   INDICTMENT


COUNTS 1-9:       18 U.S.C. § 1343 - Wire Fraud
COUNT 10:         18 U.S.C. § 1028A(a)(l) - Aggravated Identity Theft




A true bill



                                                                             Foreperson


Filed in open court this                                        .D. 201



                                                  ^United States Magistrate Judge


     Bail $




        fjff
                                                                          liX. J. L.   ,




                                                                        i i                c
Case 5:18-cr-00550-LHK Document 1 Filed 11/08/18 Page 2 of 9
Case 5:18-cr-00550-LHK Document 1 Filed 11/08/18 Page 3 of 9
Case 5:18-cr-00550-LHK Document 1 Filed 11/08/18 Page 4 of 9
Case 5:18-cr-00550-LHK Document 1 Filed 11/08/18 Page 5 of 9
Case 5:18-cr-00550-LHK Document 1 Filed 11/08/18 Page 6 of 9
Case 5:18-cr-00550-LHK Document 1 Filed 11/08/18 Page 7 of 9
Case 5:18-cr-00550-LHK Document 1 Filed 11/08/18 Page 8 of 9
Case 5:18-cr-00550-LHK Document 1 Filed 11/08/18 Page 9 of 9
